Citation Nr: 1755346	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to depression.  

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a disability manifested by fatigue.

6.  Entitlement to service connection for a headache disability to include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) from August and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland and Roanoke, Virginia, respectively.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's appeal.

In October 2015, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's depressive disorder is caused by service-connected disorders. 

2.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability is related to active service.

3.  The Veteran does not have ED or a related disability. 

4.  The Veteran does not have a disability manifested by fatigue separate from fatigue for which he is being compensated as part of his other service connected disabilities.

5.  The evidence is at least evenly balanced as to whether the Veteran's headaches are caused by service connected disorders. 

6.  Hypertension did not have its onset in active service or for many years thereafter, and is not otherwise related to service.
 

CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, depressive disorder is proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, lumbar strain, degenerative joint disease and radiculopathy were incurred in active military service.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

3.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for fatigue are not met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

5.  With reasonable doubt resolved in favor of the Veteran, headaches are proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

6.  The criteria for service connection for hypertension are not met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309, 4.104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Veteran and his attorney have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the issues of service connection for a psychiatric disability, back disability and headaches, the instant decision results in a complete grant of the benefit sought.  Further discussion of VCAA compliance with respect to these issues is not necessary. 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The record reflects that the RO provided the Veteran with the requisite notice in June 2014, prior to the initial rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.  

The Veteran had not been afforded VA medical examinations or opinions for claimed erectile dysfunction, fatigue and hypertension.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

As stated by the Federal Circuit, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability or persistent or recurrent symptoms thereof that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability or symptoms, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability or symptoms and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability and an indication (not necessarily from competent evidence) that the current disability may be associated with service, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.

STRs and post-service medical records are devoid of evidence that the Veteran developed hypertension either beginning in service or that post-service hypertension is otherwise attributable to service.  There is no lay or medical evidence showing that the Veteran has ED or a disability manifested by fatigue, as opposed to symptoms for which he is already being compensated for as part of his service connected disabilities.  The Board notes the May 2017 statement by E.P.  However, her statement describes physical limitations attributable to the Veteran's back disability as opposed to separate erectile dysfunction disorder.  Thus, the Veteran has not shown that he has current disability relating to hypertension, ED, or fatigue that may be associated with service, and therefore no VA examination is warranted in connection with the claims for service connection for these disabilities.

The record reflects substantial compliance with the April 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained SSA records and updated VA treatment records.  The AOJ sent the Veteran an August 2016 development letter requesting that he identify and submit any relevant private medical records.  The AOJ readjudicated the claims in April 2017.  

For the above stated reasons, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases, including degenerative arthritis, hypertension and migraines, as an organic disease of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.   38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the regulations noted above, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
(1) Psychiatric disability 

The Veteran contends he has a psychiatric disorder secondary to his service-connected disabilities.  He is service-connected for contact dermatitis of feet, tinnitus and now a lumbar spine disability and headaches. 

Service treatment records (STRs) are negative for any psychological treatment.  Rather, the Veteran contends his psychiatric disability is secondary to service-connected disabilities, to include tinnitus, dermatitis of both feet and now service-connected back disability.  38 C.F.R. § 3.310.

The Veteran initially sought psychiatric treatment in February 2015 on referral from his primary care provider for complaints about depressed mood secondary to health and financial stressors.  As to health stressors, the clinician noted a medical regimen for diabetes, hypertension and high cholesterol.  The Veteran also had kidney stones, chronic back pain and tinnitus.  The clinician assessed major depressive disorder moderate, single episode versus adjustment disorder with depressed mood.  

There is conflicting medical evidence as to a nexus for the currently diagnosed depression.  In support of the claim, the Veteran submitted several favorable medical articles and Dr. H-G completed May 2015 Mental Disorder Disability Benefits Questionnaire (DBQ) accompanied by a medical opinion and provided a September 2017 addendum medical opinion.

A January 2011 medical article addresses the relationship between low back pain and psychiatric distress.  It concluded that research indicates that the presence of pain can induce psychological distress, which results in chronic disability.  

A February 2011 medical article regarding tinnitus and depression reported that there was a complex interplay between tinnitus and depression.  

A January 2012 medical article considered anxiety and depression in tinnitus patients.  It noted that a close associated between tinnitus and comorbid psychological disorders had been demonstrated and a high prevalence of anxiety and depression in had been reported by tinnitus patients.  It concluded a multidisciplinary approach was warranted, including psychological treatment.    

On the May 2015 DBQ, Dr. H-G listed a diagnosis of depressive disorder due to another medical condition, namely chronic foot pain and tinnitus.  In attached clinical interview, she noted the Veteran's reports that his chronic pain and inflammation of the feet caused various psychological symptoms, including a low mood.  She also noted the Veteran's reports about distress over communication problems caused by tinnitus.  She stated that the Veteran's service-connected contact dermatitis and tinnitus caused his depressive disorder.  She cited medical literature detailing the connection between medical conditions and depression.  She concluded that the service-connected dermatitis of both feet and tinnitus are more likely aggravating depression.  

In August 2015, VA obtained a medical opinion based upon review of the claims folder.  The VA examiner expressed a negative opinion.  She reported that depression was not reported as linked to service-connected eczema or tinnitus.  Rather homelessness, financial difficulties, social support, bereavement, and non-service-connected medical problems were identified as precipitants of depression.  She discounted the May 2015 private medical opinion due to the additional serious medical conditions, to include pulmonary sarcoidosis, diabetes, hypertension, migraine, lumbar radiculopathy and nephrolithiasis, not being mentioned in the opinion.  She recounted significant discrepancies from symptoms documented in VA treatment records and those reported in May 2015 private evaluation.  She indicated pecuniary bias in a compensation setting may account for these discrepancies.  

In September 2017, Dr. H-G furnished an addendum medical opinion based upon review of the updated claims folder with more recent medical records.  She reviewed the lay statements regarding back pain.  She concluded that it was not possible to differentiate specific causation for depression due to the complex overlap of endorsed symptoms.  She stated that all medical conditions contribute to the overall decompensation and disability.  She found the Veteran sincere in his reports.  She concluded that it was more likely than not that the Veteran's contact dermatitis of the feet, back and tinnitus were aggravating his depressive disorder due to another medical condition.  

The Board observes that the Veteran has a complex social and medical history with multiple factors as potential causes for his current depressive disorder.  When the cause of disability is inseparable between service-connected or non-service-connected disability, the Board is obliged to apply the benefit of the doubt doctrine and attribute the inseparable cause to service-connected disability.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this case, the Board resolves reasonable doubt to find that service connected physical disorders, to now include a service-connected lumbar strain, degenerative joint disease and radiculopathy, caused his current depressive disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The May 2015 VA medical opinion generally rejects service-connected disabilities being a causal factor based upon a finding of the Veteran's pecuniary bias and non service-connected causes.  However, Dr. H-G addressed the pecuniary bias factor in her September 2017 addendum and her medical opinions establish a medical nexus between service-connected disabilities and depression as inseparable from other factors.  Id.  As for the favorable medical articles, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the medical articles provide general support for Dr. H-G's conclusions that service-connected tinnitus and back disability are significant causal factors for the claimed depression.  Thus, the Board does not find the May 2015 VA medical opinion sufficiently persuasive to preponderate against the claim.  Given the complicated disability background with multiple factors, the Board finds the favorable medical opinions and submitted medical articles sufficient to show service-connected medical condition causality for depression that is inseparable from non-service-connected disabilities.  Id.; Mittleider, 11 Vet. App. at 182.   Service connection for depressive disorder is therefore warranted.

(2) Back disability

Service treatment records (STRs) are unremarkable for back pain.  The Veteran's DD 214 lists his military occupational specialty (MOS) as an aircraft mechanic.  

In April 2014, W.S. reported that he had been a friend of the Veteran's since 1976.  He stated that he assisted the Veteran in receiving hospital emergency room care for severe back pain in 1977.  Since then, he had observed the Veteran continuing to have back problems and had recently taken him to a VA medical facility for back pain treatment.  

In May 2014, Dr. N provided a positive medical opinion.  He reported treating the Veteran for back pain since 2003.  He considered the Veteran's reports of exertive activity during service and developing attendant low back pain.  He noted that the Veteran sought hospital care during a 1977 episode of severe low back pain.  Since then, the Veteran had had persistent back pain.  Dr. N. noted an August 2003 work related injury to the Veteran's right foot that resulted in a lumbar radiculopathy diagnosis.  He reviewed VA and his own medical records for the Veteran.  He reported that the Veteran's range of motion of the thoracolumbar spine was not normal for his age.  He stated that the chronic back pain was more likely than not related to exertive activities during military service.  

In June 2014, A.H. furnished a letter in support of the claim.  He reported that he had served and roomed with the Veteran.  He recalled that the Veteran had developed back pain during the last six months of service.  He noted that the Veteran took pain medication and Ben-Gay ointment to manage his back pain.  

July 2016 VA treatment records reflect that the Veteran complained about increasing low back pain without any recent injury.  

In January 2017, a VA lumbar spine examination and medical opinion were obtained.  The VA examiner listed current diagnoses of lumbar strain, degenerative joint disease and radiculopathy.  She reviewed the claims folder and clinically examined the Veteran.  She expressed a negative medical opinion.  She cited an absence of medical treatment between service and 2003 for back pain.  

The Veteran contends that there is a nexus to military service for his current back disability.  The Board agrees.  The lay evidence is competent and credible to show continuous back symptoms.  The May 2014 letter by Dr. N is persuasive medical corroboration supporting the Veteran's account of back pain beginning in service.  The Board does not consider the January 2017 VA medical opinion probative since the VA examiner's comments indicate that she discounted the lay reports based substantially upon an absence of contemporaneous medical treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's diagnosed lumbar strain, degenerative joint disease and radiculopathy are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar strain, degenerative joint disease and radiculopathy is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

(3) ED

The Veteran seeks service connection for ED.  He is service-connected for contact dermatitis of feet, tinnitus and now a lumbar spine disability, depression and headaches.

STRs are negative for any symptoms, complaints or treatment for ED.  

February 2010 VA primary care records reflect that under a review of genitourinary systems, the Veteran denied ED.  

In his June 2014 claim, the Veteran stated his back disability was causing problems in his personal relationships, including sex life.  

VA treatment records through August 2016 are negative for any assessment of ED.  

In May 2017, E.P. stated that she was the Veteran's girlfriend.  She reported that the Veteran had difficulty with intimacy due to back pain.  

The Veteran contends service connection is warranted for ED.  As a threshold issue, a current disability must be established for ED.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C. 1110  and 38 U.S.C. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Board finds that a current ED disability is not shown at any time during the appeals period.  Id.  The Board notes that a current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  In this case, however, the Veteran and his girlfriend's reports are facially suggestive that the subjective intimacy problems are attributable to general physical limitations from the Veteran's back disability as opposed to ED or a related disorder.  In addition, the question of whether the Veteran has ED or a related disorder is a complex medical question.  It relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to their status as a lay witnesses, his and similar lay reports of generalized intimacy problems are not competent to establish the existence of ED or a related disorder in this particular case. 

There are numerous medical records and medical opinions of record, but they are devoid of reference to ED or related disability.  In this case, the medical and lay evidence preponderate against a finding of ED or related disability at any time during the appeals period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for ED must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


(4) Fatigue

The Veteran seeks service connection for fatigue.  He is service-connected for contact dermatitis of feet, tinnitus and now a lumbar spine disability, depression and headaches.

STRs are negative for any complaints or treatment for a fatigue type disability.  

In his June 2014 claim, the Veteran identifies fatigue as associated with his back disability.  

VA treatment records from prior to the claim through July 2016 do not confirm the presence of any separately diagnosable fatigue disorder, such chronic fatigue syndrome.  

The Veteran contends service connection for fatigue is warranted.  In this case, the Board finds that the evidence preponderates against a current disability manifested by fatigue, as opposed to fatigue that is attributable to the Veteran's already service connected disabilities.  The Veteran is competent to report on fatigue and his reports have been considered.  Jandreau, 492 F.3d at 1377.  However, the issue of whether fatigue is present as a separate disability as opposed to a symptom of his other medical conditions is a complex medical question.  The issue involves the appropriateness of a fatigue diagnosis in the context of additional medical conditions associated with fatigue symptoms.  It is appropriately characterized as a complex medical question since it relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to the Veteran's status as a lay witness, his and similar lay reports about generalized fatigue are not competent to establish fatigue as a separately compensable disability and therefore have no probative value in this regard.  Id.; 38 C.F.R. § 3.159(a)(1).

Review of the voluminous medical records and opinions do not show that the Veteran has had a disability manifested by fatigue that is separately compensable, as opposed to symptoms of fatigue attributable to already service connected disorders.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for service connection for fatigue must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

(5) Headaches 

The Veteran contends he has chronic headaches secondary to his service-connected disabilities.  He is service-connected for contact dermatitis of the feet, tinnitus and now a lumbar spine disability and depression.

September 2014 VA primary care records show that the Veteran complained about headaches that were partially improved with medication.  

October 2014 VA neurology clinic records reflect that the Veteran had recently developed headaches after discontinuing statin use.  The examiner assessed migraines.  He commented that they started about a year ago and were not significant alleviated with medication.  He recommended a brain magnetic resonance imaging (MRI) study as migraines at the Veteran's age were unusual.  

September 2015 VA neurology clinic records reflect reports of continuing headaches believed to be associated with statin discontinuance.  The clinician noted that a brain MRI study showed chronic white matter changes and that the Veteran was non-complaint with Amitriptyline for prophylaxis.  The clinician encouraged the Veteran to maintain an Amitriptyline regimen.  Briefly, the Board observes that Amitriptyline is an antidepressant.  https://medlineplus.gov/druginfo/meds/a682388
.html (last visited November 21, 2017).  If it was ineffective, then other antidepressants would be considered. 

In December 2015, Dr. S completed a headache DBQ.  He diagnosed tension headaches.  He stated that the Veteran reported headaches beginning in 2013.  The Veteran reported that tinnitus, sleep apnea and depression had become more frequent and severe, making his headaches worse.  In an attached statement, he identified these disorders as the causes for headaches.  He reported that the Veteran noticed increased headaches during episodes of depression.  He cited a medical article identifying depression as a cause of headaches.  

February 2016 VA neurology clinic records reflect that headaches were much improved with Amitriptyline and Tizanidine.   

The Veteran contends secondary service connection is warranted for headaches.  The Board finds that the evidence is at least evenly balanced as to whether headaches are caused by now service-connected depressive disorder.  Although VA treatment records refer to discontinuance of statin medication as a cause for headaches, VA clinicians also ordered antidepressant medication as headache treatment.  This indicates a belief by the physicians that the depression was causing the headaches.  Then, Dr. S's December 2015 medical opinion identified depression as a cause for the headaches and cited a medical article supporting the relationship.  Id.  There are no contrary medical opinions.  Service connection for headaches as secondary to now service-connected depressive disorder is therefore warranted on a causation basis.
 
(6) Hypertension

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2017).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.  The requirement of multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

STRs do not report a hypertension diagnosis.  However, a June 1977 note reflects an elevated blood pressure reading of 148/98 in the context of treatment for right toe bleeding.

March 1986 VA treatment records included a blood pressure reading of 144/81.

January 1987 VA treatment records showed a blood pressure reading of 112/86.

May 1997 VA treatment records included a blood pressure reading of 172/100.

April 1999 VA treatment records reflect that the Veteran was recently diagnosed with hypertension.  He was not regularly taking medication for it.  His current blood pressure was 182/100.  The examiner listed an impression of hypertension likely stressor or tension related.  

October 2013 VA treatment records include multiple blood pressure readings indicating the presence of VA defined hypertension.  38 C.F.R. § 4.104.

In September 2014, the Veteran filed the instant service connection claim for hypertension.  

VA treatment records through July 2016 reflect that the Veteran continued to be treated for hypertension.  It was generally controlled with medication.  

The Veteran contends service connection for hypertension is warranted.  For the following reasons, the Board finds that the evidence preponderates against the claim.  The evidence in support of the claim is limited to the Veteran's general contention.  He does not assert a continuity of symptomatology and it is not suggested by the evidence of record.  See April 1999 VA treatment records (characterizing hypertension as a recent diagnosis).  The issue of establishing a nexus to service or service-connected disability for post service hypertension is a complex medical question since it is beyond any readily observable cause and effect relationship.  Jandreau, 492 F.3d at 1377, n. 4.  Thus, to the extent the Veteran asserts a nexus for post service hypertension, his statements in this regard are not competent.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

For the above stated reasons, the preponderance of the evidence weighs against a nexus between hypertension and service.  The benefit-of-the-doubt doctrine is therefore not for application, and entitlement to service connection for hypertension is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for depression is granted.  

Service connection for lumbar strain, degenerative joint disease and radiculopathy is granted.  

Service connection for erectile dysfunction is denied.

Service connection for fatigue is denied.  

Service connection for headaches is granted.  

Service connection for hypertension is denied. 


REMAND

Service connection for sleep apnea is claimed as secondary to the now service-connected depression disorder.  The December 2015 medical opinion from Dr. S supports a finding of aggravation from the now service-connected depression to OSA.  Applicable regulations for secondary service connection based upon aggravation require medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  38 C.F.R. § 3.310(b) (VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence).  The medical evidence is unclear as to the baseline OSA disability prior to aggravation from depression and increased disability following aggravation from depression.  To resolve this issue, another medical opinion is needed.  Id.; 38 C.F.R. § 3.159(c)(4).  

In addition, VA treatment records since July 2016 are needed since the current depression symptoms are material to the remanded claim.  38 C.F.R. § 3.310(b).

Accordingly, the claim for service connection for sleep apnea is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records since July 2016. 

2.  Then, schedule the Veteran for a VA sleep apnea examination with an appropriate clinician.  The electronic claims folder must be available and reviewed by the designated examiner.  

The examiner must conduct a clinical interview with the Veteran regarding his depression symptoms and sleep apnea symptoms.  

After clinical interview and a complete review of the electronic claims folder, with particular attention to Dr. S's December 2015 DBQ and accompanying medical opinion, the examiner must answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current OSA was aggravated by the Veteran's service-connected depression?  

(b)  If an aggravation is found, what is the baseline level of disability prior to aggravation?  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must consider Dr. S's December 2015 medical opinion reporting aggravation from depression occurred.  

The opinion provider is advised that the Veteran is competent to his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

3.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


